UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1609



ROBERT L. MOSLEY,

                                                         Petitioner,

          versus


EASTERN ASSOCIATED COAL CORPORATION, LLC;
DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS,

                                                        Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(05-0720-BLA)


Submitted:   February 5, 2007               Decided:   April 6, 2007


Before WILLIAMS, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leonard Stayton, Inez, Kentucky, for Petitioner. Mark E. Solomons,
Laura Metcoff Klaus, GREENBERG TRAURIG, LLP, Washington, D.C., for
Respondent Eastern Associated Coal Corporation, LLC.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robert L. Mosley seeks review of the Benefits Review

Board’s decision and order affirming the administrative law judge’s

denial of black lung benefits pursuant to 30 U.S.C. §§ 901-945

(2000).    Our review of the record discloses that the Board’s

decision   is   based    upon   substantial   evidence    and   is    without

reversible error. Accordingly, we affirm for the reasons stated by

the   Board.    Mosley    v.    Eastern   Assoc.   Coal   Corp.,     LLC,   No.

05-0720-BLA (BRB Apr. 27, 2006).          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                   AFFIRMED




                                    - 2 -